DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
At the outset of this action, Examiner must address how the preamble of claim 1 is being interpreted and treated.  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim.  Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim."  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).  
A review of claim 1 indicates that those structures recited in the preamble are necessary to the recited method; as such, the structures within the preamble are considered to be among the limitations of the claim.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specifically, claim 8 and claim 20 are functionally identical scope and almost completely identical in their recitation.  Claim 8 recites a controller for a wind turbine (i.e., an apparatus claim) wherein the controller is configured to perform the method of claim 1.  Claim 20 also recites a controller for a wind turbine (i.e., an apparatus claim) wherein the controller has the same modes set forth in claim 1.  Thus, the difference between the claims is merely that of paraphrasing one into the other.  Because the claims feature an identical scope, claim 20 would objected to should claim 8 be found allowable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “the counter torque which is braking the rotor is controlled with the aid of the generator unit such that an imparted supporting force” in lines 1-3 of the claim as amended.  
First, Examiner notes that “the counter torque which is braking the rotor” is not controlled with the aid of the generator unit; instead, the generator unit itself imparts the counter torque.  To clarify, the generator unit cannot “aid” in the control of the braking because the generator is the brake.  Thus, any “aid” for the braking must come from another source (e.g., “a controller”).  
Second, it is unclear what is intended by “an imparted supporting force” as recited by the amended claim.  From claim 1, the generator imparts a counter torque which is braking the rotor.  There is no recitation or other suggestion that the counter torque imparted by the 
Appropriate clarifications are required.  For the purposes of examination, the claim will be interpreted as “wherein the counter torque which is braking the rotor is controlled such that a counter torsional force acts in an opposite direction to the vibration of the tower, wherein the amount of counter torsional force is dependent on a parameter of the vibration.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/086023 (“Caponetti”) in view of U.S. Patent Application Publication No. 2010/0133823 (“Schramm”).

Regarding claim 1, Caponetti discloses:
A method for operating a wind turbine (p. 1, ll. 29-30) comprising a tower (FIG 1:2) and a rotor (5) arranged at the top of the tower (see FIG 1) which has at least one rotor blade (51) adjustable about a blade setting axis (A),
wherein, in a first operating mode (“partial load” or “full load,” see p. 6, ll. 26-33), the at least one rotor blade has an operating angular position about the blade setting axis (in these modes, power is converted to electrical power and, thus, the blades must inherently have “an operating angular position”) and a wind force-dependent rotation of the rotor is converter with the aid of a generator unit into electrical power (see FIG 4 depicting power output with respect to wind speed) which is transferred from the wind turbine to an electrical network (see Summary section discussing connection to a power grid; p. 4, ll. 15-26 also discuss an “internal network” among turbines in a wind farm) and/or stored (as this element follows “and/or,” it is considered optional and the prior art need not teach a storage element); and
wherein, in a second operating mode (“idling mode,” see p. 6, ll. 26-33), the at least one rotor blade is adjusted by at least 60 [degrees] and/or a maximum of 110 [degrees] about the blade setting axis (p. 2, ll. 23-27; “each blade is feathered out into the wind with a pitch angle of at least 70, preferably at least 80, more preferably at least 86 degrees”) relative to the operating angular position (“with reference to a zero degree reference blade position”) into a damping angular position (p. 2, ll. 1-2; p. 4, ll. 5-17) and a counter torque braking [of] the rotor is controlled on the basis of a vibration of the tower (p. 4, ll. 8-14).

	Caponetti does not explicitly disclose the counter-torque which is braking the rotor also being a counter torque which is imparted or induced by the generator unit.

	Shcramm discloses a wind turbine wherein a hybrid braking operation is performed in response to a braking signal (abstract).  As identified by Schramm, mechanical braking means impose vibrations or oscillations on the wind turbine, and thus Schramm utilizes an electronic braking means to mitigate such oscillations (para. [0022]).  Furthermore, Schramm states that the electronic braking means may be continuously operated to reduce or control oscillations of the system (para. [0023]), particularly resonant frequencies (e.g., harmonics or natural modes; para. [0022]).  While Schramm utilizes an “electrical braking circuit” which is connected to the output of the generator, Examiner notes that such a configuration still results in the generator imparting or inducing the resultant braking force.  As such, Schramm teaches “a counter torque which is braking the rotor and which is imparted by or induced by the generator unit is controlled on the basis of a vibration in the system.”

	In view of the above, Examiner find that it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Caponetti as taught by Schramm, providing a hybrid braking system wherein mechanical braking means (e.g., blade pitching) is supplemented by electrical braking means (e.g., torque control imposed by the generator) for the purposes of mitigating or reducing harmonic oscillations within the wind turbine.
Regarding claim 2, the combination of Caponetti in view of Schramm (“the first combination”) discloses the limitations as set forth above and Caponetti further discloses that “a switch is made from the first into the second operating mode should a wind speed exceed a cut-out speed” (FIG 4, v_off; p. 6, ll. 31-33).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1 and Schramm further discloses:
wherein the counter torque braking [of] the rotor is controlled with the aid of the generator unit such that an imparted counter-torsional force acts in an opposite direction to the vibration of the tower, wherein the amount of counter-torsional force is dependent on a parameter of the vibration (Schramm functions to reduce oscillations or vibrations in the wind turbine through the use of electronic braking; thus, the counter-torsional forces imparted by the generator of Schramm must implicitly “act in an opposite direction to the vibrations” or else they would not mitigate or reduce said vibrations).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1 and Caponetti further discloses:
wherein a wind force-dependent rotation of the rotor is converted with the aid of the generator unit into electrical power in the second operating mode (p. 4, ll. 25-26); 
wherein said electrical power is used for at least one of adjusting the at least one rotor blade about the blade setting axis (p. 4, ll. 15-19), supplying loads of the wind turbine (p. 4, ll. 19-25), storing within a storage unit of the wind turbine, and outputting from the wind turbine into the electrical network; 

wherein a rotational speed of the rotor in the second operating mode amounts to a maximum of 20% of the wind turbine’s rated rotational speed (p. 6, ll. 1-5; claim 6).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1 and Caponetti further discloses:
the tower is arranged in a body of water (FIG 1 depicts an offshore wind turbine; p. 5, ll. 11-17); or
the generator unit (broadly construed, the generator unit may be all the relevant components in the nacelle that facilitate generation of electrical power) comprises a gearbox (gearbox 7); or
the rotor comprises at least two rotor blades (FIG 1, three rotor blades), each of said rotor blades:
	being adjustable about a respective blade setting axis (p. 5, ll. 19-21),
	having an identical operating angular position in the first operating mode (Caponetti makes use of a collective pitching system, i.e., all the blades use the same pitch angle), 

Regarding claim 6, the first combination discloses the limitations as set forth in claim 1 and Caponetti further discloses the at least one rotor blade being adjustable by at least 80 degrees or by a maximum of 100 degrees about the blade setting axis from the operating angular position into a feathering position in which the rotor converts an inflow of wind parallel to its rotational axis into a minimum rotational speed (p. 2, ll. 19-27).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1 and Caponetti further discloses that, in the first and/or the second operating mode, the rotor is adjusted about a tracking axis transverse to its rotational axis as a function of a wind direction (p. 4, ll. 19-21; a yawing system is operated to direct the turbine into the wind).
Regarding claims 8-10, Applicant recites a controller for implementing the method of claim 1, a wind turbine incorporating the controller of claim 8, and a computer program product for storing and carrying out the method according to claim 1, respectively.  The rejection of claim 1 applies, mutatis mutandis, to these dependent claims.
Regarding claim 11, 
Regarding claims 12-14, the first combination discloses the limitations as set forth in claim 11 and Caponetti further discloses the vibration sensor being arranged within the nacelle of the wind turbine (p. 5, ll. 20-21).  While Caponetti does not explicitly disclose placement of the vibration sensor between 25% and 100% of the tower height, Examiner finds that such placement amounts to routine optimization within prior art conditions.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Here, the first combination, specifically Caponetti, discloses the placement of a vibration sensor within the nacelle of a wind turbine.  The instant claims differ only as a matter of placing the sensor below the nacelle; one of ordinary skill would recognize that the particular placement of the sensor does not fundamentally alter the operation of the sensor or the method of Caponetti.  Instead, a vibration sensor may be placed at any height of the wind turbine so long as the height is accounted for in the formulas determining an amount of oscillation, vibration, or acceleration.  Thus, the particular placement of the sensor to little more than optimization of the formula for determining vibrations because one of ordinary skill would experiment with the height for the purposes of finding a height that provides the most accurate results.
Since Caponetti discloses the general conditions of the claims (placement of a vibration sensor within a wind turbine) and the claims differ only as a matter of optimal sensor height, Examiner finds that claims 11 and 12 do not patentably distinguish over the prior art of record.
Regarding claim 15, the first combination discloses the limitations as set forth in claim 1 and Caponetti further discloses the counter torque which is braking the rotor being controlled based on a lateral vibration of the tower (p. 3, ll. 20-24).
Regarding claim 16, the first combination discloses the limitations as set forth in claim 15 and Schramm further discloses vibrations being a first or second natural mode of the tower (para. [0022]; “mismatch in … torque which results in a step load … [s]uch a step response excites all frequencies and causes resonant frequencies”; thus, Schramm discloses that the mechanical braking means creates resonant, i.e., natural mode, frequencies in the installation and electrical braking means are utilized to counter such resonant frequencies).
Regarding claim 17, the first combination discloses the limitations as set forth in claim 15 and Caponetti further discloses the lateral vibration of the tower being transverse to a rotational axis of the rotor (p. 3, ll. 20-24).
Regarding claim 18, the first combination discloses the limitations as set forth in claim 1 and Schramm further discloses the counter torque which is braking the rotor is controlled for maintaining a direction of a torque driving the rotor (implicit; Schramm seeks to slow rotational speed, not reverse it; thus, Schramm implicitly discloses control to maintain a direction of torque driving the rotor).
Regarding claim 19, the first combination discloses the limitations as set forth in claim 15 but does not explicitly disclose the counter torque being controlled on the basis of a tower vibration in the first operating mode.  Schramm does, however, implicitly contemplate such an arrangement.  As taught by Schramm, mechanical braking means tend to create vibrations within a wind turbine; thus, operations occurring in the first operational mode may create 
Regarding claim 20, Applicant has effectively re-recited claim 8, but has done so in independent form.  As such, the rejection of claim 8 applies, mutatis mutandis, to the limitations of claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832